DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The office action is responding to the amendments filed on 02/12/2021. Claims 1-18 are pending. Claims 1-3, 7-9 and 13-15 have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of Sakai et al. [US 2013/0205111].
Claim 1 is rejected over Ogawa and Sakai. 
Ogawa teaches “a solid state drive (SSD) configured to include a plurality of blocks and a plurality of channels, each of the plurality of blocks being a first area as a unit of data deletion and being configured to include a plurality of pages, each of the plurality of pages being a second area as a unit of data access in the SSD, each of the plurality of channels being a transmission and reception route of data to and from any of the plurality of blocks; and” [Fig. 1 and Fig. 4] (Fig. 1 shows high level diagram of the SSD, each controller is connected to multiple flash [i.e., SSD] devices via interface [i.e., channel]. Fig. 4 shows further detail of the blocks and pages inside each SSD.)
“a processor coupled to the SSD, the processor being configured to” [Fig. 1, elements 111, 112 and 141] (Fig. 1 shows RAID controller [i.e., processor] is coupled to SSD flash storage device via internal bus.)
“execute allocation processing that includes allocating, to a management target having a fixed length determined in advance, a logical block including blocks, each of the blocks being one of the plurality of blocks and being coupled to a respective channel different from each other, the respective channel being one of the plurality of channels;” as “Two or more physical storage areas of the multiple physical storage areas are allocated to each logical chunk. The media controller is configured so as to identify, based on the logical-physical translation information, a physical storage area allocated to a logical chunk to which a logical page belonging to a data write-destination logical address is allocated, and to write this data to this 
Ogawa does not explicitly teach execute management processing that includes, when a size of a division management target, which is generated by dividing the management target and is a unit of data access by software, is more than a size of one of the plurality of pages, allocating the division management target to pages included in the logical block allocated to the management target by the allocating processing, each of the pages being one of the plurality of pages and being coupled to the respective channel different from each other.
However, Sakai teaches “execute management processing that includes, when a size of a division management target, which is generated by dividing the management target and is a unit of data access by software, is more than a size of one of the plurality of pages, allocating the division management target to pages included in the logical block allocated to the management target by the allocating processing, each of the pages being one of the plurality of pages and being coupled to the respective channel different from each other.” as “the volume controller 10 does not initially allocate a physical volume having a capacity assigned to the virtual volume inside the storage, but does allocate a physical volume in units of blocks, called " chunks", having a predetermined logical block size from the volume of the storage pool to the virtual volume on a writing command from the host computer 2. The size (logical block size) of a chunk is generally set in the range of several hundreds kilobytes (KB) to several hundreds megabytes (MB). The first embodiment assumes that the size of a chunk is set to be, for example, 32 MB.” [Fig. 2 and ¶0062] (Fig. 2 shows the controllers are connected to memory devices via plurality of 
Ogawa and Sakai are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa and Sakai before him/her, to modify the teachings of Ogawa to include the teachings of Sakai with the motivation of the memory regions (physical regions) of the physical disks are managed to be a shared disk pool and are allocated depending on the amount of data written into the virtual volume. This eliminates waste of unused physical disks and achieves efficient operation of the RAID system. [Sakai, ¶0060]
Claim 2 is rejected over Ogawa and Sakai. 
Ogawa teaches “wherein the management processing is configured to allocate the division management target to one of the pages included in the logical block allocated to the management target when the size of the division management target is less than the size of one of the plurality of page.” as “Two or more physical storage areas of multiple physical storage areas are allocated to each logical chunk. A controller adjusts the number of physical storage areas to be allocated to each logical chunk.” [Abstract] (Each chunk can comprise multiple physical areas [i.e., pages] from multiple storage areas. Therefore, if the allocation area is smaller than one page, still one chunk will be allocated for that allocation request.)
Claim 7 which recites a method is rejected over Ogawa and Sakai with the same rationale of rejection of Claim 1. 

Claim 13 which recites a product is rejected over Ogawa and Sakai with the same rationale of rejection of Claim 1. 
Claim 14 which recites a product is rejected over Ogawa and Sakai with the same rationale of rejection of Claim 2. 

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of Sakai et al. [US 2013/0205111] and in further view of Zhou et al. [US 2018/0210828].
Claim 3 is rejected over Ogawa, Sakai and Zhou.
The combination of Ogawa and Sakai does not explicitly teach wherein the processor is further configured to execute deletion control processing that includes deleting data of the blocks included in the logical block in the SSD by executing data deletion processing of moving valid data in a specific management target to another management target and deleting all data in the specific management target without the valid data existing in the specific management target.
However, Zhou teaches “wherein the processor is further configured to execute deletion control processing that includes deleting data of the blocks included in the logical block in the SSD by executing data deletion processing of moving valid data in a specific management target to another management target and deleting all data in the specific management target without the valid data existing in the specific management target.” as “Garbage collection is: A primary controller of an SSD combines all "valid" data in those blocks including "invalid" data, puts combined data to a new "blank block", and deletes an "invalid" data block to increase a quantity 
Ogawa, Sakai and Zhou are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa and Zhou before him/her, to modify the teachings of Ogawa to include the teachings of Zhou with the motivation of quantity of valid pages of the flash block has decisive impact on the GC efficiency, that is, a smaller quantity of valid pages indicates a smaller quantity of pages that need to be copied and indicates that a less time is cost, so as to improve the garbage collection efficiency. [Zhou, ¶0052]
Claim 9 is rejected over Ogawa, Sakai and Zhou with the same rationale of rejection of Claim 3.
Claim 15 is rejected over Ogawa, Sakai and Zhou with the same rationale of rejection of Claim 3.
Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of Sakai et al. [US 2013/0205111] in further view of Zhou et al. [US 2018/0210828] and yet in further view of Moon et al. [US 2018/0059955].
Claim 4 is rejected over Ogawa, Sakai, Zhou and Moon.
The combination of Ogawa, Sakai, and Zhou does not explicitly teach wherein the deletion control processing is configured to execute the data deletion processing at specific intervals.
“wherein the deletion control processing is configured to execute the data deletion processing at specific intervals.” as “that erasable memories such as flash memory are subjected to periodic garbage collection operations since each subsequent version of a set of data generally needs to be written to a new location, and metadata structures are usually employed to direct the system.” [¶0091] (Periodic garbage collection is executed in the flash memory. The garbage collection operation involves deleting of data in one block and writing it to another block.)
Ogawa, Sakai, Zhou and Moon are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa, Sakai, Zhou and Moon before him/her, to modify the teachings of combination of Ogawa, Sakai and Zhou to include the teachings of Moon with the motivation of by partitioning the local memory (DRAM, etc.), certain efficiencies in processing can be maintained since each of the lower level SSD and HDD controllers only access those portions of the memory dedicated to their use. [Moon, ¶0087]
Claim 10 is rejected over Ogawa, Sakai, Zhou and Moon with the same rationale of rejection of Claim 4.
Claim 16 is rejected over Ogawa, Sakai, Zhou and Moon with the same rationale of rejection of Claim 4.
Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of Sakai et al. [US 2013/0205111] and in further view of Hinz [US 2010/0030944].
Claim 5 is rejected over Ogawa, Sakai and Hinz.

However, Hinz teaches “wherein the processor is further configured to execute execution processing that includes, when processing for the division management target is requested by the software, executing processing for the pages allocated to the division management target by the management processing.” as “For addressing a page in a management block a logical block address (LBA) is stored in a translation table 170 that maps a received logical block address to the actual, physical address of the page. Accordingly structures 170, 171 hold addresses 180-187 each pointing at one management block of a different flash device.” [¶0024] (Management process of page mapping is recited.)
Ogawa, Sakai and Hinz are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa and Sakai and Hinz before him/her, to modify the teachings of combination of Ogawa and Sakai to include the teachings of Hinz with the motivation of the overall speed of a flash drive can be increased by employing a plurality of independent channels, wherein each channel is coupled to a plurality of flash devices. [Hinz, ¶0046]
Claim 11 is rejected over Ogawa, Sakai and Hinz with the same rationale of rejection of Claim 5.
Claim 17 is rejected over Ogawa, Sakai and Hinz with the same rationale of rejection of Claim 5.
Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of Sakai et al. [US 2013/0205111] and in further view of Talagala et al. [US 2013/0275656].
Claim 6 is rejected over Ogawa, Sakai and Talagala.
The combination of Ogawa and Sakai does not explicitly teach wherein the SSD is configured to store second information corresponding to first information, and wherein the processor is further configured to execute read processing that includes holding correspondence information between a storage location of the second information and the first information, obtaining, based on the correspondence information, a storage position of the second information in the SSD in response to a request, from the software, of reading the second information using the first information, and reading the second information from the obtained storage position.
However, Talagala teaches “wherein the SSD is configured to store second information corresponding to first information, and wherein the processor is further configured to execute read processing that includes holding correspondence information between a storage location of the second information and the first information, obtaining, based on the correspondence information, a storage position of the second information in the SSD in response to a request, from the software, of reading the second information using the first information, and reading the second information from the obtained storage position.” as “The key-value mapping module 602, to accommodate pool identifier encoding as logical address offsets, in one embodiment, may allocate larger ranges or regions of logical addresses for each key-value pair than would otherwise be necessary so that the ranges or regions may include the key-value pair (e.g., key-
Ogawa, Sakai and Talagala are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa, Sakai and Talagala before him/her, to modify the teachings of combination of Ogawa and Sakai to include the teachings of Talagala with the motivation of while the write buffer is being filled, the non-volatile memory media may be used for other read operations. This is advantageous because other non-volatile memory devices with a smaller write buffer or no write buffer may tie up the non-volatile memory when data is written to a storage write buffer and data flowing into the storage write buffer stalls. [Talagala, ¶0147]
Claim 12 is rejected over Ogawa, Sakai and Talagala with the same rationale of rejection of Claim 6.
Claim 18 is rejected over Ogawa, Sakai and Talagala with the same rationale of rejection of Claim 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132